Citation Nr: 0208448	
Decision Date: 07/25/02    Archive Date: 07/29/02

DOCKET NO.  95-01 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for a right 
forehead scar.  

2.  Entitlement to a rating in excess of 10 percent for 
residuals of recurrent ganglion cyst with tendonitis and 
neurolysis of the right radial nerve.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Kim, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1978 to 
November 1992.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).  The April 1993 
rating decision granted service connection and an initial 
noncompensable rating for a right forehead scar, and the July 
1993, June 1994, and June 1997 rating decisions continued the 
noncompensable rating.  The July 2000 rating decision 
continued the 10 percent rating for residuals of recurrent 
ganglion cyst with tendonitis and neurolysis of the right 
radial nerve and denied reopening the claim of entitlement to 
service connection for hypertension.  


FINDINGS OF FACT

1.  The veteran's right forehead scar is well-healed with 
normal texture and no limitation of function.  

2.  The medical evidence shows no right forehead scar 
disfigurement, scar elevation or depression, edema, keloid 
foundation, underlying tissue loss, marked discoloration or 
color contrast, poor nourishment, repeated ulceration, 
tenderness, or pain on objective demonstration.  

3.  The medical evidence shows normal right hand radial nerve 
and thumb opponens functions and no tendonitis, radial nerve 
neurolysis, motor dysfunction, sensory loss in distribution 
of the nerves in the right hand, limitation of right hand and 
wrist motion, significant limitation of activity, or residual 
abnormality.  



4.  The veteran's subjective complaints of right wrist pain 
since June 2000 are due to non-service connected carpal 
tunnel syndrome.  

5.  The veteran works regularly in administrative support for 
a government attorney's office, and he has lost no time from 
work due to the service-connected right forehead scar or 
residuals of recurrent ganglion cyst with tendonitis and 
neurolysis of the right radial nerve.  

6.  The veteran was notified of each of the April 1993 and 
June 1994 denials of entitlement to service connection for 
hypertension by letter, and a notice of disagreement was not 
filed within the prescribed time period.  

7.  Evidence received since the June 1994 decision shows that 
the veteran has current hypertension.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial compensable 
rating for a right forehead scar are not met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.118, Diagnostic Codes 
7800, 7803, 7804, 7805 (2001).  

2.  The criteria for entitlement to a rating in excess of 10 
percent for residuals of recurrent ganglion cyst with 
tendonitis and neurolysis of the right radial nerve are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.69, 4.71a, Diagnostic 
Code 5215, 4.118, Diagnostic Codes 7803, 7804, 7805, 4.124a, 
Diagnostic Code 8515 (2001).  

3.  The April 1993 and June 1994 decisions, which denied 
entitlement to service connection for hypertension, are 
final.  38 U.S.C.A. § 7105 (1991); 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302 (2001).  

4.  The evidence received since the June 1994 decision is new 
and material evidence; the claim of entitlement to service 
connection for hypertension is reopened.  38 U.S.C.A. §§ 
5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims may be decided on the merits because the VA 
fulfilled its duty to assist and inform the veteran in the 
development of the claims.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001).  In this case, the RO 
obtained the available service medical records and medical 
records from the identified health care providers.  The 
veteran received VA examinations, filed lay statements with 
the RO, and declined the opportunity for a hearing.  The RO's 
November 1999, March 2001, and June 2002 letters to the 
veteran, the April 1993, July 1993, June 1994, July 1997, and 
July 2000 rating decisions, and the July 1993, June 1994, 
July 1996, September 1996, July 1997, and April 2002 
statements of the case informed the veteran of the applicable 
laws and regulations, including the Veterans Claims 
Assistance Act of 2000, and of the evidence needed to 
substantiate the claims.  Since the veteran was informed of 
the applicable laws and regulations and of the evidence 
needed to substantiate the claims and provided ample 
opportunity to submit such evidence, and the VA has also 
attempted to obtain such evidence, the VA has fulfilled its 
duty to assist and inform the veteran.  McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  


Entitlement to an initial compensable rating for a right 
forehead scar

The April 1993 rating decision granted service connection and 
an initial noncompensable rating for a right forehead scar 
from November 1992, and the veteran perfected a timely appeal 
of the initial rating.  The July 1993, June 1994, and June 
1997 rating decisions continued the noncompensable rating.  

For the veteran to prevail in a claim for an increased 
rating, the evidence must show that his service-connected 
disability has caused greater impairment of his earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4 (2001).  The rating for a physical disability must be 
considered from the point of view of the veteran working or 
seeking work and the ability of the veteran's body as a 
whole, or of a system or organ of the body, to function under 
the ordinary conditions of daily life, including employment 
and self-support.  It is the responsibility of the rating 
specialist to interpret examination reports in light of the 
whole recorded history and to reconcile various reports into 
a consistent picture so that the current rating accurately 
reflects the present disability.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10.  The VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

The veteran's right forehead scar has always been evaluated 
under the criteria for disfiguring scars of the head, face, 
or neck.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800.  
Given the diagnoses and findings of record, the Board will 
consider whether a higher initial rating is warranted under 
the criteria for disfiguring scars of the head, face, or neck 
(Diagnostic Code 7800), superficial scars (Diagnostic Codes 
7803 and 7804), and other scars (Diagnostic Code 7805) since 
November 1992, when the veteran separated from service.  

A compensable rating is not in order for disfiguring scars of 
the head, face, or neck, which are assigned a 50 percent 
evaluation if complete or exceptionally repugnant deformity 
of one side of face or marked or repugnant bilateral 
disfigurement, a 30 percent evaluation if severe, especially 
if producing a marked and unsightly deformity of eyelids, 
lips, or auricles, a 10 percent evaluation if moderate and 
disfiguring, and a noncompensable evaluation if slight.  When 
in addition to tissue loss and cicatrization there is marked 
discoloration, color contrast, or the like, the 50 percent 
rating under Code 7800 may be increased to 80 percent, the 30 
percent to 50 percent, and the 10 percent to 30 percent.  The 
most repugnant, disfiguring conditions, including scars and 
diseases of the skin, may be submitted for central office 
rating, with several unretouched photographs.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800.  

At the September 1998 VA scars examinations, the right 
forehead scar was well-healed, and there was no 
disfigurement, scar elevation or depression, or edema.  
Texture was normal with no keloid formation.  While a cyst 
seemed to be reappearing below the scar, which was slightly 
paler than the surrounding skin, there was no underlying 
tissue loss, marked discoloration or color contrast, or 
disfigurement to support an increased rating or submission 
for central office rating.  The later VA medical records from 
October 1998 to January 2002 documented numerous other 
symptoms but none mentioned the reappearance of a cyst in the 
area of the right forehead scar.  A compensable rating is not 
warranted for a disfiguring scar of the head, face, or neck.  

Similarly, the evidence does not support a 10 percent rating 
for a superficial scar, which is assigned if the scar is 
poorly nourished with repeated ulceration or if tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803 and 7804.  At the September 1998 VA 
scars examination, there was no ulceration or tenderness, and 
no documentation of poor nourishment or pain on objective 
demonstration.  In March 1999, when the veteran was asked to 
mark pain on a body diagram to show aching, numbness, pins 
and needles sensation, burning and stabbing pain, he left the 
right forehead area blank.  Nor has he complained of any 
symptoms related to the right forehead scar since September 
1998.  

Likewise, a higher rating is not justified for other scars, 
which are rated on limitation of function of part affected.  
38 C.F.R. § 4.118, Diagnostic Codes 7805.  The September 1998 
VA examiner specifically stated that there was no limitation 
of function from the right forehead scar.  In October 1998, 
March 1999, October 1999, and June 2000, the veteran reported 
working regularly in administrative support for a government 
attorney's office, and he had lost no time from work due to 
the right forehead scar.   

In summary, the noncompensable rating should continue.  When 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  The evidence is not so evenly 
balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 
274 F.3d 1361, 1365 (Fed. Cir. 2001).  


Entitlement to a rating in excess of 10 percent for residuals 
of the ganglion cyst with tendonitis and neurolysis of the 
right radial nerve

The April 1993 rating decision, which granted service 
connection and an initial 10 percent rating for residuals of 
recurrent ganglion cyst with tendonitis and neurolysis of the 
radial nerve from November 1992, became final because the 
veteran was informed of the decision by letter, and a notice 
of disagreement was not filed within the prescribed time 
period.  38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2001).  

The veteran then waited almost seven years before he filed an 
application for an increased rating in October 1999.  The 
July 2000 rating decision continued the 10 percent rating, 
and the veteran perfected a timely appeal.  

Residuals of the ganglion cyst with tendonitis and neurolysis 
of the right radial nerve have always been evaluated under 
the criteria for paralysis of the median nerve.  When a 
disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  See 38 C.F.R. § 4.20.  The veteran's 
right hand is his minor hand because, according to the June 
2000 and September 2000 VA examiner, the veteran is normally 
left-hand dominant.  Handedness for the purpose of a dominant 
rating will be determined by the evidence of record, or by 
testing on VA examination.  Only one hand shall be considered 
dominant.  38 C.F.R. § 4.69.  Given the diagnoses and 
findings of record, the Board will consider whether a higher 
initial rating is warranted under the criteria for paralysis 
of the median nerve (Diagnostic Code 8515), limitation of 
motion of the wrist (Diagnostic Code 5215), superficial scars 
(Diagnostic Codes 7803 and 7804), and other scars (Diagnostic 
Code 7805) since October 1999, when the veteran his 
application for an increased rating.  

The veteran's right ganglion cyst symptoms do not justify a 
higher rating.  Complete paralysis of the median nerve on the 
minor hand, with the hand inclined to the ulnar side, the 
index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, 
the thumb in the plane of the hand (ape hand); pronation 
incomplete and defective, absence of flexion of index finger 
and feeble flexion of middle finger, cannot make a fist, 
index and middle fingers remain extended; cannot flex distal 
phalanx of thumb, defective opposition and abduction of the 
thumb, at right angles to palm; flexion of wrist weakened; 
pain with trophic disturbances is assigned a 60 percent 
evaluation.  Severe, incomplete paralysis of the median nerve 
on the minor hand is assigned a 40 percent evaluation.  
Moderate, incomplete paralysis of the median nerve on the 
minor hand is assigned a 20 percent evaluation.  Mild, 
incomplete paralysis of the median nerve on the minor hand is 
assigned a 10 percent evaluation.  38 C.F.R. § 4.124a, 
Diagnostic Code 8515.  

The medical evidence does not show paralysis of the median 
nerve, the right hand inclined to the ulnar side, abnormal or 
weakened extension and flexion of fingers and wrist, atrophy, 
ape hand, incomplete and defective pronation, inability to 
make a fist, defective opposition and abduction of the thumb, 
or pain with trophic disturbances.  The October 1998 and 
September 2000 VA x-rays of the right hand and wrist were 
normal, and the September 2000 VA joints examination revealed 
no residual of abnormality in the right wrist.  After the 
veteran subjectively reported diminished grip, tenderness in 
the area of the extensor tendons, and pain on the dorsal side 
of the right wrist at the June 2000 and September 2000 VA 
examinations, the examiner found entirely normal radial nerve 
function, no tendonitis, no limitation of right hand and 
wrist motion, and no significant limitation of activity in 
the right hand in September 2000.  The veteran demonstrated 
normal opponens function in his thumb.  By June 2000 and 
September 2000, the previously noted radial nerve neurolysis 
had resolved because there was no evidence of motor 
dysfunction and no definite evidence of sensory loss in 
distribution of the radial, ulnar, or median nerves in the 
right hand.  After noting the absence of right wrist pain in 
October 1998 and March 1999 and the veteran's entirely 
subjective complaints of pain while lifting light objects in 
June 2000, the September 2000 VA examiner attributed the 
veteran's complaints of right wrist pain to injury from 
nonservice-connected carpal tunnel syndrome.  For all these 
reasons, the medical evidence does not support an increased 
rating.  

A rating higher than 10 percent is not available under the 
criteria for limitation of motion of the wrist and for 
superficial scars.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 
5215, 4.118, Diagnostic Codes 7803, 7804.  The veteran also 
had full range of right wrist motion in September 2000 and 
February 2002.  

Nor is a rating in excess of 10 percent justified under the 
criteria for other scars, which are rated on limitation of 
function of part affected.  38 C.F.R. § 4.118, Diagnostic 
Codes 7805.  The September 2000 VA examiner noted no 
significant limitation of right hand activities.  In the 
veteran's regular work for a government attorney's office, he 
had lost no time from work due to his right wrist disability.  
The inevitable conclusion is that the 10 percent rating 
should continue.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 
4.7; Ortiz, 274 F.3d at 1365.  

Extraschedular ratings are not warranted because exceptional 
circumstances have not been demonstrated.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97-98 (1997); 38 C.F.R. 
§ 3.321(b)(2001).  In October 1998, March 1999, October 1999, 
and June 2000, the veteran reported working regularly in 
administrative support for a government attorney's office, 
and he lost no time from work because of the service-
connected right forehead scar and residuals of recurrent 
ganglion cyst with tendonitis and neurolysis of the right 
radial nerve.  Referral for consideration of extraschedular 
ratings is not currently warranted.  


Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
hypertension

The April 1993 and June 1994 rating decisions, which denied 
entitlement to service connection for hypertension, became 
final because the veteran was notified of each of the 
decisions by letter, and a notice of disagreement was not 
filed within the prescribed time period.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.302(a).  

After the veteran filed an application to reopen the claim of 
entitlement to service connection for hypertension in October 
1999, the July 2000 rating decision denied reopening the 
claim, and the veteran perfected a timely appeal.  

In the June 1994 rating decision, the RO denied entitlement 
to service connection for hypertension.  The evidence at the 
time of the June 1994 decision included a November 1993 lay 
statement, service department records, service medical 
records, and VA medical records.  

The veteran's November 1993 lay statement constituted an 
informal application to reopen the claim of entitlement to 
service connection for hypertension.  Service department 
records showed that the veteran had one year of foreign 
service and that he worked twelve years as a personnel 
technician and two years as a visual media specialist.  

Service medical records showed that the veteran's blood 
pressure was measured over 75 times in service and described 
as abnormal only twice.  At the July 1978 induction 
examination, the veteran's blood pressure was a normal 
120/70, and he denied a history of high blood pressure.  The 
veteran took Elavil, Naprosyn, and Fiorinal throughout 1980 
to treat tension headaches and depression.  Elevated blood 
pressure was measured as 128/98 in late February 1980 and 
monitored in detail in March 1980.  The veteran was 
instructed to limit salt intake but he received no medication 
for hypertension.  Eight years went by before high blood 
pressure was again noted, this time at a routine eye 
examination in February 1988.  For the remainder of the blood 
pressure readings throughout service, the highest diastolic 
pressure was 158 in January 1990 and the highest systolic 
pressure was 96 in September 1992.  At the October 1992 
separation examination, blood pressure was a normal 128/70, 
and the veteran reported a history of high blood pressure.  

VA medical records, including March 1993 and May 1993 
examination reports, showed that blood pressure was 100/68, 
120/76, and 120/90 in March 1993.  The veteran reported that 
hypertension was diagnosed in service and treated only with a 
low-salt diet.  He stated that his blood pressure was 
normally well controlled, and he denied taking medications 
for hypertension at any time.  In May 1993, there was no 
evidence of hypertension.  

The RO considered the evidence of record at the time and 
denied entitlement to service connection for hypertension in 
June 1994.  The denial was based on the RO's assertion that 
service medical records showed no complaints of or treatment 
for hypertension in service or within one year after service.  
The June 1994 decision became final because the RO notified 
the veteran of the decision by letter, and he did not file a 
notice of disagreement with the prescribed time period.  See 
38 C.F.R. §§ 20.200, 20.201, 20.302(a).  He did, however, 
file an application to reopen the claim in October 1999.  

Fortunately, the veteran has submitted new and material 
evidence in the form of VA medical records since June 1994.  
New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a).  

The VA medical records since June 1994 are material because 
they show a current diagnosis of hypertension.  A valid claim 
must be accompanied by evidence that establishes that the 
claimant currently has the claimed disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The October 1999 VA 
diagnosis was uncontrolled hypertension, and the July 2001 
and February 2002 VA diagnoses included hypertension with 
good control.  The highest diastolic pressure since June 1994 
was 155 in March 1999 and the highest systolic pressure was 
100 in October 1999.  

The lay statements since June 1994 are not material because 
they repeat earlier assertions that hypertension was incurred 
in active service and that the veteran receive medications to 
treat hypertension at that time.  While the veteran was 
monitored for elevated blood pressure in February 1980 and 
March 1980, service medical records show that he took no 
medications for treatment of hypertension.  Instead, Elavil, 
Naprosyn, and Fiorinal were prescribed throughout 1980 to 
treat tension headaches and depression.  While the veteran is 
competent to state that he took prescription medications, the 
veteran and his representative are lay persons who are not 
competent to state that medications used to treat tension 
headaches and depression were really used to treat 
hypertension.  A lay person is not competent to make a 
medical diagnosis or to render a medical opinion which 
relates a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Other lay 
statements since June 1994 are not material because they 
address disabilities other than hypertension or show the 
scheduling and cancellation of VA examinations at various 
locations because it was once thought that the veteran was a 
VA employee.  Other documents filed since June 1994 are not 
material because they address vocational rehabilitation, 
clothing allowance applications for orthopedic disabilities, 
and status of the veteran's dependents.  

Given the diagnoses and findings in the VA medical records 
since June 1994, the claim must be reopened.  The veteran has 
submitted new and material evidence that, in conjunction with 
previously considered evidence, is so significant that it 
must be considered to fairly decide the merits of the claims.  
Hodge, 155 F.3d at 1363.  

Now that the claim has been reopened, appellate consideration 
of the issue of entitlement to service connection for 
hypertension will be deferred pending completion of 
additional development by the Board pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing the veteran's response to the 
notice, the Board will prepare a separate decision addressing 
the issue of entitlement to service connection for 
hypertension.  

Although the Board decided the veteran's claim on grounds 
different from that of the RO, which denied reopening the 
claim, the veteran has not been prejudiced by the Board's 
decision.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


ORDER

Entitlement to an initial compensable rating for a right 
forehead scar is denied.  

Entitlement to a rating in excess of 10 percent for residuals 
of the ganglion cyst with tendonitis and neurolysis of the 
right radial nerve is denied.  

New and material evidence having been submitted, the claim of 
entitlement to service connection for hypertension is 
reopened.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

